ICJ_001_CorfuChannel_GBR_ALB_1947-07-31_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

ORDONNANCE DU 31 JUILLET 1947
ORDONNANCE DU 10 DÉCEMBRE 1947
ORDONNANCE DU 12 DÉCEMBRE 1947

1947

INTERNATIONAL COURT OF JUSTICE

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

ORDER OF JULY 31st, 1947
ORDER OF DECEMBER 10th, 1947
ORDER OF DECEMBER 12th, 1947
Les ordonnances doivent être citées comme suit :
« Affaire du détroit de Corfou, Ordonnance du 31 juillet 1947:
C. I. J. Recueil 1947, D. 4.9
« Affaire du détroit de Corfou, Ordonnance du 10 décembre 1947 :
C. I. J. Recueil 1947, D. 7.»

« Admission d'un Etat aux Nations unies (Charte, art. 4),
Ordonnance du 12 décembre 1947: C. I. J. Recueil 1947, p. 9.»

The Orders should be cited as follows :
“Corfu Channel case, Order of July 31st, 1947:
I.C.J. Reports 1947, p. 4.”
‘“‘Corfu Channel case, Order of December 10th, 1947:
I.C.]. Reports 1947, D. 7.”
“Admission of a State to the United Nations (Charter, Art. 4),
Order of December 12th, 1947: I.C.J. Reports 1947, p. 9.”

 

N° de vente:
Sales number 5

 

 

 
ro47.
Le 37 juillet.
Rôle général
n° LI.

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1947

Ordonnance du 31 juillet 1947.

AFFAIRE DU DÉTROIT
DE CORFOU

Le Président de la Cour internationale de Justice,

Vu les articles 35, 36, 40 et 48 du Statut de la Cour,

Vu les articles 32, 35, 36, 38 et 4x du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, par une lettre datée du 22 mai 1947, et enre-
gistrée au Greffe de la Cour le même jour, l'ambassadeur à La Haye
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a,
d’ordre de son Gouvernement, transmis à la Cour une requête, en
date du 13 mai 1947, mettant en cause le Gouvernement de la
République populaire d’Albanie, à raison de dommages causés
par des mines à des navires britanniques dans le canal de Corfou
et de pertes de vies humaines en ayant résulté, dommages et
pertes dont le Gouvernement du Royaume-Uni prétend que le
Gouvernement d’Albanie est internationalement responsable ;

Considérant que ladite lettre notifie la désignation comme agent
du Gouvernement du Royaume-Uni de M. W. E. Beckett, conseiller
juridique du ministère des Affaires étrangères, ainsi que son élec-
tion de domicile à La Haye;

Considérant que la requête, qui porte la signature de M. Beckett,
dûment légalisée par l’ambassadeur du Royaume-Uni à La Haye,
invoque les dispositions de l’article 36, alinéa premier, du Statut

4
5 AFFAIRE DU DÉTROIT DE CORFOU

de la Cour et contient, par conséquent, la mention de la disposi-
tion par laquelle le requérant prétend établir la compétence de
la Cour ;

Considérant, en outre, que la requête contient l'indication de
l’objet de la demande et un exposé succinct des faits et des motifs
par lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant que, le 22 mai 1947, le Gouvernement d’Albanie a
été informé du dépôt de la requête, dont copie certifiée conforme
lui a été expédiée le même jour ;

Considérant qu’à la date du 23 juillet 1947 a été déposée au
Greffe de la Cour, au nom du Gouvernement de la République
populaire d’Albanie, une note, signée du ministre adjoint des
Affaires étrangères, en réponse à la requête du Gouvernement du
Royaume-Uni ;

Considérant qu'aux termes de cette note le Gouvernement
d’Albanie déclare notamment que le Gouvernement du Royaume-
Uni, en saisissant la Cour par voie de requête unilatérale, n’a pas
agi en conformité de la recommandation du Conseil de Sécurité,
en date du 9 avril 1947, ni du Statut de la Cour ou des principes
reconnus du droit international, et que, partant, le Gouvernement
d’Albanie serait en droit de considérer que le Gouvernement du
Royaume-Uni n’a pu valablement saisir la Cour sans un compro-
mis préalable avec le Gouvernement d’Albanie ; mais que le Gouver-
nement d’Albanie, acceptant pleinement pour ce qui le concerne
la recommandation du Conseil de Sécurité, est prêt, malgré cette
irrégularité et pour témoigner de son dévouement aux principes
d’une collaboration amicale entre les nations et du règlement paci-
fique des différends, à se présenter devant la Cour ;

Considérant que la note précitée notifie la désignation comme
agent du Gouvernement d’Albanie de M. Kahreman YIh, ministre
plénipotentiaire d’Albanie à Paris, ainsi que son élection de domi-
cile à La Haye;

Considérant que, eu égard à la Résolution du Conseil de Sécurité
du 9 avril 1947, la note précitée du Gouvernement d’Albanie peut
être considérée comme constituant l’acte mentionné à l’article 36
du Règlement de la Cour ;

Le Président de la Cour, celle-ci ne siégeant pas, après s'être
renseigné auprès des Parties sur les questions de procédure,

I) fixe comme il suit les délais pour la présentation par les
Parties des deux premières pièces de la procédure écrite :

pour le Mémoire du Gouvernement du Royaume-Uni : le mer-
credi 1er octobre 1947 ;

5
6 AFFAIRE DU DÉTROIT DE CORFOU

pour le Contre-Mémoire du Gouvernement d’Albanie : le mer-
credi 10 décembre 1947;

2) réserve pour une ordonnance à rendre ultérieurement la
fixation, s’il y a lieu, de délais afférents à la présentation d’une
Réplique par le Gouvernement du Royaume-Uni et d’une Duplique
par le Gouvernement d’Albanie.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le trente et un juillet mil neuf cent
quarante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République populaire d’Albanie
et au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier-adjoint de la Cour:

(Signé) GARNIER-COIGNET.
